Wright, J.
Upon a record so utterly barren of the facts upon which the court below acted in disposing of the motion 'for rendition, we are not disposed to hold there was error to plaintiff’s prejudice.
The verdict of the jury is the first intimation we have, that there was any house on the premises claimed. The evidence must, of course, have developed something upon this subject, but what, we cannot tell. And therefore, as defendants set up a claim to a strip larger than that claimed by plaintiff, and as we do not know where this house was situated, we have no means of knowing how much influence its location and occupancy may have had on the mind of the court in overruling said motion.
Then again, all right of plaintiff to the possession may have expired before the final trial — the possession of defendants may have been eminently rightful, and there is nothing to show to the contrary; and if so, the court could properly withhold the warrant for removal. Defendants were required to pay costs, and we cannot say that plaintiffs were entitled to any other order.
Affirmed.